            Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 1 of 9




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


    In the Matter of the
    Federal Bureau of Prisons’ Execution
    Protocol Cases
                                                                       Case No. 19-mc-145 (TSC)
    LEAD CASE: Roane et al. v. Barr

    THIS DOCUMENT RELATES TO:

    ALL CASES



                                              NOTICE OF APPEAL

                    Notice is hereby given this 4th day of November 2020, that Plaintiffs appeal to

the United States Court of Appeals for the District of Columbia Circuit (“D.C. Circuit”) from the

Order of this Court entered on August 15, 2020 (ECF No. 193), and on which partial final

judgment was entered pursuant to Fed. R. Civ. P. 54(b) by Order dated August 20, 2020 (ECF

No. 205).1 Notice is also given that Plaintiffs appeal to the D.C. Circuit from the Order of this

Court entered on September 20, 2020 (ECF Nos. 261, 262). Notice is also given that Plaintiffs

appeal to the D.C. Circuit from the Order of this Court entered on November 3, 2020 (ECF No.

305).


Dated: November 4, 2020

                                                       Respectfully submitted,

                                                        /s/ Alexander C. Drylewski
                                                        Alexander C. Drylewski
                                                        SKADDEN, ARPS, SLATE,
                                                           MEAGHER & FLOM LLP

1
    This ruling does not apply to Plaintiffs Norris Holder and Dustin Higgs.
        Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 2 of 9




                                              One Manhattan West
                                              New York, New York 10001-8602
                                              (212) 735-3000
                                              alexander.drylewski@skadden.com

                                              Counsel for Plaintiff Corey Johnson


Shawn Nolan
Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul


Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
scott_braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553
                                                 2
        Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 3 of 9




Counsel for Plaintiff James H. Roane, Jr.


Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson


Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle


Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard




                                            3
        Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 4 of 9




Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1350
Email - alentz@steptoe.com

Counsel for Plaintiff Orlando Hall


Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster




                                              4
        Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 5 of 9




Matthew Lawry, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – matthew_lawry@fd.org

Counsel for Plaintiff Dustin Higgs


Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III




                                              5
        Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 6 of 9




                                CERTIFICATE OF SERVICE

               I hereby certify that on November 4, 2020, I caused a true and correct copy of

foregoing to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this

Court’s August 20, 2019 Order, below is a list of all counsel of record. The names marked with

an asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                         Paul R. Perkins
 U.S. Attorney’s Office for the District of         Civil Division, Department of Justice
 Columbia                                           (202) 514-5090
 (202) 252-2550                                     Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                    Jonathan Kossak
 Peter S. Smith                                     Civil Division, Department of Justice
 United States Attorney's Office                    (202) 305-0612
 Appellate Division                                 Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                       Denise M. Clark
                                                    U.S. Attorney’s Office for the District of
 Ethan P. Davis                                     Columbia
 Civil Division, U.S. Department of Justice         (202) 252-6605
 (202) 616-4171                                     Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                    Jean Lin
 Robert J. Erickson                                 Civil Division, Department of Justice
 US Department of Justice                           (202) 514-3716
 (202) 514-2841                                     Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                    Cristen Cori Handley
 Joshua Christopher Toll                            Civil Division, Department of Justice
 KING & SPALDING LLP                                (202) 305-2677
 (202) 737-8616                                     Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                    Paul F. Enzinna
 Charles Anthony Zdebski                            ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                            (202) 753-5553
 MELLOTT, LLC                                       Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                  Brandon David Almond
                                                    TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                            (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                     Email: brandon.almond@troutmansanders.com
 (404) 688-7530

                                                6
      Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 7 of 9




Email: gerald_king@fd.org                     Donald P. Salzman
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com

                                          7
      Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 8 of 9




Margaret O’Donnell                            Robert A. Ayers
(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6401
                                              Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                           Robert L. McGlasson
(202) 626-5502                                MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                    (404) 314-7664
                                              Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                         Sean D. O’Brien
(202) 429-8164                                PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com                (816) 363-2795
                                              Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                         Shawn Nolan
(202) 429-1320                                FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                     OFFICE, EDPA
                                              (215) 928-0520
Gary E. Proctor                               Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                           Joseph William Luby
(410) 444-1500                                FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com                 (215) 928-0520
                                              Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                      Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                  HOGAN LOVELLS US LLP
(501) 324-6144                                (212) 918-3000
Email: Scott_Braden@fd.org                    Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                      Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                    KAISER DILLON, PLLC
OFFICE FOR THE EDPA                           (202) 640-4430
(215) 928-0520                                Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                              Andrew Moshos
David Victorson                               MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                                LLP
HOGAN LOVELLS US LLP                          (302) 351-9197
Email: David.Victorson@hoganlovells.com       Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000

                                          8
       Case 1:19-mc-00145-TSC Document 307 Filed 11/04/20 Page 9 of 9




 Email: john.beck@hoganlovells.com          Alan E. Schoenfeld
                                            WILMER CUTLER PICKERING HALE &
 Amelia J. Schmidt                          DORR LLP
 KAISER DILLON, PLLC                        (212) 937-7294
 (202) 869-1301                             Email: Alan.Schoenfeld@wilmerhale.com
 Email: Aschmidt@kaiserdillon.com
                                            Kathryn Louise Clune
 Norman Anderson                            CROWELL & MORING LLP
 KAISER DILLON PLLC                         (202) 624-5116
 (202) 640-2850                             kclune@crowell.com
 nanderson@kaiserdillon.com
                                            Jennifer M. Moreno
 Jennifer Ying                              OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL             DEFENDER, DISTRICT OF ARIZONA
 LLP                                        (602) 382-2718
 (302) 658-9300                             Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                            Ginger Dawn Anders
 Andres C. Salinas                          MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &             (202) 220-1107
 DORR LLP                                   Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com       *Jonathan S. Meltzer
                                            MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                            (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                   *Brendan Gants
 (212) 295-6513                             MUNGER, TOLLES & OLSON LLP
                                            (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC               Timothy Kane
 DEFENDER                                   FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                             OFFICE, EDPA
 Dale_Baich@fd.org                          (215) 928-0520
                                            Email: timothy_kane@fd.org

Dated: November 4, 2020              /s/ Alexander Drylewski
                                     Alexander C. Drylewski
                                     SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
                                     One Manhattan West
                                     New York, New York 10001-8602
                                     (212) 735-3000




                                        9
